Citation Nr: 0714118	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a higher rate of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1936 to 
January 1939, from March 1942 to February 1946, and from 
April 1951 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied 
service connection for PTSD, degenerative arthritis in the 
right knee, coronary artery bypass graft as secondary to 
PTSD, and entitlement to SMC because of the need for aid and 
attendance or being housebound.  

In May 1998 the veteran testified before a hearing officer at 
the RO.  A transcript of that hearing is of record.  An 
October 1998 Hearing Officer's decision subsequently granted 
service connection for degenerative arthritis in the right 
knee.  

A July 2002 rating decision granted SMC at the "l" level 
based on loss of use of the feet due to the effects of the 
veteran's service connected arthritis of the knees.  

In July 2003 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In April 2004 the Board remanded the claims of entitlement to 
service connection for PTSD and CAD and entitlement to SMC 
based on the need for aid and attendance of another person 
for further development.  The Board again remanded the claims 
for further development in March 2006.  That development has 
been completed.  

A November 2006 rating decision granted service connection 
for PTSD, evaluated as 30 percent disabling.  In February 
2007 the veteran expressed disagreement with the initial 
evaluation assigned for PTSD.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  CAD was not demonstrated within a year after separation 
from service and the weight of the competent medical evidence 
is against a finding that it is etiologically related to 
service, or was proximately caused or aggravated by the 
veteran's service connected PTSD.  

2.  The veteran is in receipt of SMC pursuant to 38 U.S.C.A. 
§ 1114(l) on account of loss of use of both feet.  

3.  The evidence demonstrates a factual need for regular aid 
and attendance as a result of service connected disabilities.  


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by service, and was 
not the result of or aggravated by service connected PTSD.  
38 U.S.C.A. §§ 1110, 1112(a), 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006); 71 Fed. 
Reg. 52, 744-7 (to be codified at 38 C.F.R. § 3.310(a)).  

2.  A higher rate of SMC due to loss of use of both feet 
together with the need for regular aid and attendance is 
warranted.  38 U.S.C.A. §§ 1114(o), 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.350, 3.352 (2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

June 2001 and May 2004 VCAA letters advised the veteran of 
the information and evidence required to establish service 
connection CAD and entitlement to SMC based on a need for aid 
and attendance.  The June 2001 VCAA letter also advised the 
veteran of the information and evidence necessary to 
establish service connection for CAD as secondary to PTSD by 
requesting that he advise VA as to whether he had received 
any medical evaluation addressing the causal relationship 
between PTSD and his heart condition, and that he send any 
such records to VA or provide sufficient information and 
releases for these records to be obtained on his behalf.  An 
October 2004 VCAA letter reiterated the information and 
evidence necessary to establish service connection for CAD.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain service records and medical records but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the May and October 2004 
VCAA letters stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran was thus adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claims.  In such a case, 
the timing deficiency is remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The October 2005 
and November 2006 supplemental statements of the case (SSOCs) 
considered the claims based on the evidence of record.  These 
readjudications acted to remedy any timing defect in regard 
to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter also had a timing 
deficiency which was remedied by readjudication of the claims 
in the November 2006 SSOC.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006).  Thus, all required notice has been 
given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  In addition, the veteran 
has been afforded VA examinations to obtain opinions 
regarding his CAD and SMC claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  CAD

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52,744-7 
(September 7, 2006).  The amendments have no bearing on this 
case, because there is no claim or evidence that a service-
connected disability aggravated the claimed condition.  
Instead, the veteran contends that PTSD caused CAD.  

In March 1994 the veteran presented to the Palomar Medical 
Center Emergency Department with chest pains and was 
diagnosed with an acute inferior wall myocardial infarction.  
The same month he underwent coronary artery bypass grafting 
(CABG) times four on cardiopulmonary bypass.  VA treatment 
records from January 2001 to April 2002 include diagnoses of 
and treatment for CAD.  In addition, records of psychiatric 
treatment from the Naval Hospital in Camp Pendleton from 
August 2004 to February 2006 include CAD as part of the 
veteran's Axis III diagnosis.  Thus, the first element of a 
successful service connection claim is satisfied.  

Service medical records are negative for complaints regarding 
or treatment for CAD.  In addition, the veteran himself has 
reported that he was initially diagnosed with CAD in March 
1994 following a heart attack.  Despite the absence of 
medical evidence of CAD in service, service connection may be 
granted for any disease initially diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that CAD is a result of stress he 
experienced in military service, otherwise stated, as a 
result of PTSD.  In support of his position, he has submitted 
numerous articles regarding the relationship between stress 
and heart problems.  These articles are insufficient to 
establish a nexus between CAD and service or PTSD because 
they refer to heart problems generally, rather than the 
veteran's specific condition.  These articles are simply too 
speculative to grant service connection.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  

In regard to a nexus between the veteran's CAD and stress in 
service, or service connected PTSD, there are conflicting 
medical opinions of record.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In an October 1997 letter, a social worker from the Palomar 
Medical Center stated that the veteran had attended stress 
management classes she taught during a Cardiac Rehabilitation 
Program from May to August 1994.  She stated that the veteran 
had described his military involvement, particularly in 
England during World War II, as a very stressful experience, 
and added that it is well documented in research literature 
that stress plays an important role in the development of 
CAD.  Like the articles submitted by the veteran, while this 
opinion suggests the possibility of a link between CAD and 
stress in service, it does not address a link between the 
veteran's CAD and service, and is too speculative to 
establish service connection.  See Bostain.  

In a June 1998 letter, Dr. Gilbert stated that he had known 
the veteran since March 1994, and that his case was unusual 
in that there was a relative lack of CAD documented in his 
family and that he had never smoked and his cholesterol 
levels had always been good.  Dr. Gilbert wrote that the 
veteran had a substantial amount of military stress and that, 
given his relative lack of risk factors for CAD other than 
stress, he felt that it was at least as likely as not that 
the veteran's current heart condition was related to stress 
in the military.  

At VA examination in September 1998 the veteran described 
stressful events in service, in particular, being in London 
during World War II where he was under bombardment.  After 
examination of the veteran, the examiner opined that it was 
more likely than not that the veteran's CAD was unrelated to 
his military stressors.  In discussing the reasons for his 
opinion, the examiner noted that although the veteran and Dr. 
Gilbert had reported hypercholesterolemia, the Framingham 
study had clearly shown that the correlation of 
hypercholesterolemia to the development of CAD is by no means 
100 percent.  

The examiner continued that, more importantly, the prevalence 
and incidence of CAD in our society was very high.  He noted 
that the veteran did not develop premature CAD, rather, he 
developed it at an age when it would be most expected for 
people to have evidence of CAD.  He added that if the 
veteran's claim that military stressors caused his CAD was 
correct, he should have had long-standing hypertension and 
evidence of psychiatric illness, however, there were no 
indications that the veteran had ever been treated for 
stress, anxiety, depression, or hypertension.  The examiner 
concluded by describing the veteran's claim that CAD was 
caused by stresses in service 50 years earlier as "very, 
very farfetched."  He stated that such a claim could not be 
proven by scientific methods, and that the veteran's CAD was 
more likely than not a consequence of the aging process and 
his genetic background, and that his CAD was consistent with 
the development of CAD in the general population.  

At the July 2003 Travel Board hearing the veteran's son, a 
psychologist, testified that he had no doubt that the 
veteran's heart condition and stress were connected.  

The veteran's heart condition was again evaluated at VA 
examination in December 2004.  He described his March 1994 
heart attack followed by CABG.  The examiner noted that the 
claims file indicated that the veteran's family history was 
positive for heart disease in one of his brothers.  The 
veteran did not have any history of hypertension, 
hypercholesterolemia, diabetes, or tobacco use.  Following 
examination, the examiner noted that the claims file did not 
document any stressors affecting the veteran's ability to 
function, or the need for treatment secondary to chronic 
depression, anxiety, or stress until August 2004.  The 
examiner opined that the veteran's CAD was less likely than 
not caused by PTSD.  

While the veteran's son and Dr. Gilbert opined that the 
veteran's CAD was likely related to military stress, it does 
not appear that either reviewed the veteran's medical records 
prior to forming his opinion.  

In contrast, both the September 1998 and December 2004 VA 
examiners reviewed the claims file prior to rendering their 
opinions.  The September 1998 VA examiner also specifically 
considered Dr. Gilbert's opinion.  Both VA examiners offered 
thorough explanations of their opinions, and the September 
1998 VA examiner specifically attributed the veteran's CAD to 
the aging process and his genetic background.

Because the September 1998 and December 2004 VA examiners 
reviewed the claims file, examined the veteran, and provided 
thorough and detailed opinions regarding etiology of current 
CAD the Board finds these opinions to be of more probative 
weight than the June 1998 opinion of Dr. Gilbert and the 
veteran's son's opinion as stated at the Travel Board 
hearing.  

While the veteran himself has made the claim of a nexus 
between CAD and stress in service, or PTSD, as a layperson he 
is not competent to express an opinion as to medical 
causation of CAD, as he has not claimed, nor shown, that he 
is a medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Also, the fact that the record does not reflect the veteran 
making complaints regarding, or seeking treatment for heart 
problems until 30 years after service, weighs against the 
finding of a nexus between the current condition and service.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

Service connection may also be granted for CAD, on a 
presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
thereafter, service connection is presumed.  38 C.F.R. 
§ 3.303(b).  As noted above, there is no evidence of CAD in 
service.  

If a chronic disease is not adequately identified in service, 
a continuity of symptomatology is required.  Id.  In this 
case, the first medical evidence of heart problems after 
service is in March 1994.  The veteran himself has also 
described the onset of CAD in March 1994.  In the absence of 
medical evidence of CAD within one year of separation from 
service, the Board cannot entertain a potential grant of 
service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  SMC

The veteran is in receipt of SMC under 38 U.S.C.A. § 1114(l) 
for loss of use of both feet as the result of service 
connected disability.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.350(b) (2006).  

The veteran contends that he is entitled to a higher amount 
of SMC on the basis of his need for regular aid and 
attendance, which is also provided under 38 U.S.C.A. 
§ 1114(l).  38 C.F.R. § 3.350(b)(3) (West 2002).

SMC is payable at a higher rate than that specified in 
38 U.S.C.A. § 1114(l) if the veteran, as the result of 
service connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

SMC is payable at a rate higher than that specified in 
38 U.S.C.A. § 1114(m) if the veteran, as the result of 
service connected disability, has suffered the anatomical 
loss or loss of use of both arms at levels, or with 
complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness in both eyes 
without light perception.  38 U.S.C.A. § 1114(n); 38 C.F.R. 
§ 3.350(d).  

SMC is payable at the "o" rate if a veteran, as the result 
of service connected disability, has suffered disability 
under conditions which would entitle such veteran to two or 
more of the rates provided in one or more subsections (l) 
through (n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered total blindness 
with 5/200 visual acuity or less, or if the veteran has 
suffered service connected total deafness in one ear or 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 40 percent or 
more disabling and the veteran has also suffered service 
connected blindness having only light perception or less, or 
if the veteran has suffered the anatomical loss of use of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.  See 38 C.F.R. § 3.350(e).  

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  38 C.F.R. § 3.352(a).  

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).  

At VA examination to evaluate the veteran's need for aid and 
attendance in May 2002 the veteran reported that he lived 
alone with his wife.  He stated that he was capable of 
bathing and dressing.  While there were days when he had 
enough discomfort that he moved extremely slowly, the veteran 
and his wife did their own housekeeping.  He had his driver's 
license and made short trips in the immediate area, but when 
he was not having a good day he would have to call one of his 
family members in the area for assistance in driving to 
doctor's appointments or picking up food.  While the veteran 
could drive in the immediate vicinity of his home, he could 
not walk because of pain in his knees.  He used a wheelchair 
when he left the house.  

Because of right shoulder pain the veteran was unable to 
raise his right arm or shoulder over his head or to reach 
above chest level.  The examiner noted that the veteran was 
right handed.  He concluded that the veteran was 
significantly impaired in mobility such that he needed aid 
and assistance in obtaining things from outside the house, 
and needed intermittent help within the house.  He did not 
need assistance with bathing and was "marginal on handling a 
kitchen with food preparation."  He was capable of driving 
short distances on good days, however, his mobility and 
reflexes would leave him at significantly greater risk than 
other drivers on the road.  In addition, picking up a 
newspaper or getting up from a fall would be an exceptional 
feat that would not be easy for the veteran.  

The examiner concluded that, because of the knees and low 
back, the veteran had significant decrease in ambulation such 
that he could cover no more than one block, and he needed 
assistance with a cane, walker, or wheelchair.  He was not 
safe walking on the regular street, but needed to be in a 
very protected environment.  He was capable of getting around 
the house but not much more.  In regard to the right 
shoulder, the examiner concluded that the veteran had 
significant limitation with the right arm towards lifting, 
pulling, or grabbing.  He was not able to reach above face 
level, and he could not use his hand or arm except directly 
in front of him.  The examiner added that the veteran was in 
need of a certain amount of aid and attendance for traveling 
outside of the house.  While the veteran was 90 percent 
housebound, he was capable of making short trips on his own, 
but those were greatly impaired by weather and the 
advisability of him negotiating a car with his impairments.  

Following this examination, a July 2002 rating decision 
granted service connection for right rotator cuff tear as 
secondary to the service connected bilateral knee condition.  

The veteran has submitted several letters from medical 
professionals regarding his need for aid and attendance.  In 
a June 2004 letter, Dr. Metros noted that the veteran had 
several orthopedic problems and opined that he needed home 
aid and attendance.  Also in June 2004 a VA nurse stated that 
the veteran had difficulty managing his care at home due to 
persistent pain and stiffness, and that assistance at home 
from a care provider would help him a great deal.  Similarly, 
a physician from the Naval Hospital at Camp Pendleton stated 
in a July 2004 letter that the veteran was limited in his 
ability to care for himself at home due to osteoarthritis in 
the shoulder, hands, and knees, and that in-home assistance 
would greatly improve his quality of life.  

Also in July 2004, Dr. Tasher stated that the veteran 
required daily assistance from his son to shave, shower, and 
be transported by car to various appointments.  He elaborated 
by stating that the veteran was unable to shave due to severe 
arthritis in his hands, and could not get in and out of the 
bathtub because of back pain and shoulder pain.  He was 
unable to drive safely because of the loss of use of his legs 
from the knees down.  He concluded by opining that the 
veteran was significantly disabled and required help in the 
home.  Finally, in a July 2004 letter, Dr. Gilbert stated 
that the veteran was disabled because of loss of use of the 
lower extremities, and that he needed help around the house 
with cooking, cleaning, and bathing.  

In a September 2005 letter, the veteran stated that because 
of his disabilities, he was unable to drive, bathe, shave, 
dress and undress, write, get into and out of bed, perform 
functions of nature, sit or stand up, kneel or bend over, 
feed himself, or utilize his hand-operated wheelchair without 
help.  

The veteran's need for aid and attendance was most recently 
evaluated at VA examination in May 2006.  The examiner noted 
that the veteran was totally unable to move about without 
another person, that he needed the regular assistance of 
another person in attending to ordinary hazards of daily 
living, that he needed the assistance of another person to 
protect himself from the hazards of his daily environment, 
and that he was restricted to his home and the immediate 
vicinity.  The veteran was not permanently bedridden and his 
corrected vision was better than 5/200.  He had poor balance, 
which affected his ability to ambulate, and he was unable to 
do complete self-care, including washing, bathing, shaving, 
and dressing and undressing.  He was unable to get in and out 
of bed, sit or stand up, kneel or bend over, feed himself, or 
use his hand-operated wheelchair.  During a typical day the 
veteran remained completely homebound in his wheelchair.  

The veteran was unable to walk at all due to chronic 
osteoarthritis of most of the joints of his body, which was 
manifested by chondrocalcinosis, which had been a particular 
problem with his knees, ankles, hands, and wrist.  The 
examiner noted that the veteran also had a severe rotator 
cuff problem with his right shoulder, making it very 
difficult for him to even remove his clothing.  Due to 
functional restrictions in the upper extremities, the veteran 
was unable to feed himself, fasten his clothing, bathe, 
shave, or toilet.  He had marked weakness and inability to 
use his hands because of severe arthritis.  The diagnosis was 
diffuse osteoarthritis with chondrocalcinosis causing severe 
limitation of motion of both upper and lower extremities, 
with complete inability to walk and inability to do self 
care.  The examiner opined that the veteran was unable to 
protect himself from the hazards of his environment, to 
attend to the wants of nature, and to keep himself clean and 
presentable.  He therefore recommended hat he be given 
assistance with aid and attendance.  

While the evidence demonstrates that the veteran is in need 
of aid and attendance, this need must be demonstrated by 
pathology other than arthritis in the lower extremities (as 
this is the basis of the current award of SMC at the "l" 
level) and other than osteoarthritis in the hands (as this is 
not a service connected disability).  38 C.F.R. 
§ 3.350(e)(3).  

Although the evidence indicates that the veteran's 
disabilities of the lower extremities and the hands impair 
his ability to care for himself, the evidence also 
demonstrates that the veteran is in need of regular aid and 
attendance because of his right shoulder disability.  In this 
regard, the May 2002 VA examiner noted that the right 
shoulder disability caused the veteran to be unable to reach 
above face level and limited the use of his hand or arm 
except for directly in front of him.  Dr. Tasher stated in 
July 2004 that the veteran was unable to get in and out of 
the bathtub because of back and shoulder pain.  

Most recently, the May 2006 VA examiner indicated that the 
veteran was unable to undress himself due to the right 
shoulder disability.  While this examiner also stated that 
the veteran was unable to feed himself, fasten his clothing, 
bathe, shave, or toilet due to restrictions in the upper 
extremities, it is unclear whether these restrictions refer 
to the service connected right shoulder disability or the 
non-service connected arthritis of the hands.  

In any event, the Board concludes that the evidence 
demonstrates that the service connected right shoulder 
disability prevents the veteran from bathing, as described by 
Dr. Tasher, and undressing himself, as noted in the most 
recent VA examination.  Therefore, a factual need for aid and 
attendance is demonstrated.  38 C.F.R. § 3.352.  

Because the need for aid and attendance is based on a 
separate and distinct disability from the loss of use of the 
feet, the evidence establishes two separate conditions 
entitling the veteran to SMC at the "l" rate.  As such, he 
is entitled to a higher rate of SMC at the "o" rate.  
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(ii).  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that a higher level of SMC is warranted based on the 
need for aid and attendance.  38 U.S.C.A. § 1114(o); 5107(b).  


ORDER

Entitlement to service connection for CAD, to include as 
secondary to service connected post-traumatic stress disorder 
PTSD, is denied.  

Entitlement to a higher rate of SMC based the need for 
regular aid and attendance of another person is granted.  




REMAND

The veteran was granted service connection for PTSD, 
evaluated as 30 percent disabling, in a November 2006 rating 
decision.  In February 2007 he filed a notice of disagreement 
(NOD) with the initial evaluation assigned for this 
disability.  

By filing an NOD, the veteran has initiated appellate review 
of the issue of entitlement to an increased initial 
evaluation for PTSD.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue a statement of the 
case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  38 C.F.R. §§ 19.26, 19.29 (2006).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2006).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
initial evaluation in excess of 30 percent 
for PTSD.  The issue should be returned to 
the Board for further consideration only 
if the veteran perfects the appeal by 
submitting a sufficient substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


